Citation Nr: 0636634	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for an autoimmune disorder 
with chronic obstructive pulmonary disease and multiple joint 
swelling, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
a rating higher than 60 percent for an autoimmune disorder 
with chronic obstructive pulmonary disease (COPD) and 
multiple joint swelling.

The veteran testified at a Travel Board hearing held before a 
Veterans Law Judge (VLJ) at the RO in April 2001 in 
connection with his appeal.  A transcript of the hearing is 
of record.  The VLJ who held the hearing is no longer 
employed by the Board, and in a June 2006 letter, the RO 
advised the veteran of this fact and gave the veteran the 
option to attend another hearing before a current VLJ, which 
the veteran declined to request.  

In June 2001 the Board remanded the appeal to the RO for 
additional procedural and evidentiary development.  The Board 
remanded the matter a second time in November 2004 after the 
Board determined that the evidence remained insufficient for 
the purposes of adjudicating this claim.

This case is now returned to the Board for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Upon review of the evidentiary record, the Board notes the VA 
examination that was obtained in November 2005 pursuant to 
the Board's last remand request is inadequate for the 
purposes of adjudicating this claim.  The Board had directed 
the examiner to provide an opinion as to whether the 
veteran's service-connected autoimmune disorder is manifested 
by pathology other than respiratory impairments and painful 
joints, which were to be addressed by other specialists.  
While the examiner did properly state that other disorders 
such as gastrointestinal disorders and low grade fevers were 
not associated with the autoimmune disorder, the examiner 
also opined that the respiratory impairments and joint pain 
were not associated with the autoimmune disorder.  This 
opinion was made, in spite of the Board's directions to only 
give an opinion as to whether pathology other than 
respiratory problems or joint pain were associated with the 
autoimmune disorder, in light of both these problems having 
been previously found by other medical examiners to be part 
of this disorder and in light of the fact that respiratory 
and joint pain manifestations have been evaluated as part and 
parcel of the service-connected autoimmune disorder since 
service connection was granted.  Also the November 2005 VA 
examination failed to comment whether the autoimmune disorder 
was manifested by frequent exacerbations productive of severe 
impairment as directed by the Board in its November 2004 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Since it is necessary to ascertain the current severity of 
the service-connected respiratory and joint manifestations, 
further examination is necessary to address these 
manifestations.  The most recent VA examination that fully 
addressed these manifestations was dated in December 2002 
several years ago.  

Moreover, VA is amending the VA Schedule for Rating 
Disabilities (Rating Schedule) concerning respiratory and 
cardiovascular conditions.  This amendment is effective 
October 6, 2006.  VA is adding provisions that clarify the 
use of pulmonary function tests (PFTs) in evaluating 
respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 
4.96, titled "Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions, which 
address how PFT's should be used in evaluating respiratory 
conditions under certain circumstances.  See 71 Fed Reg at 
52457-52460 (September 6, 2006).  A new examination should 
address these revisions to the respiratory criteria. 

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  The VA must send the veteran 
a corrective notice addressing the 
increased rating claim.  In particular, 
VA must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The claims file should be forwarded 
to an appropriate medical specialist who 
should draft an addendum to the November 
2005 VA examination which addresses 
whether the veteran's autoimmune disorder 
is manifested by frequent exacerbations 
productive of severe impairment.

3.  The veteran should be afforded a VA 
pulmonary examination for the purpose of 
ascertaining the current nature and 
extent of severity of his autoimmune 
disorder with shortness of breath, COPD.  
The claims file, copies of the criteria 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

The examiner should determine whether the 
veteran has:  a) cor pulmonale (right 
heart failure), or;  b) right ventricular 
hypertrophy, or;  c) pulmonary 
hypertension (shown by Echo or cardiac  
catheterization), or;  d) episode(s) of 
acute respiratory failure, or;  e) a 
requirement of outpatient oxygen therapy; 
and f) the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.  

The examination report must include PFT 
results unless the veteran is shown to 
either have the results of a maximum 
exercise capacity test that are 20 
ml/kg/min or less; is diagnosed with 
either pulmonary hypertension (documented 
by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy, has had one or 
more episodes of acute respiratory 
failure or requires oxygen therapy.   

The results of any PFT should be recorded 
in the appropriate manner for rating 
purposes, to include  a) the percentage 
of predicted of FEV-1;  b) the percentage 
of predicted of FEV-1/FVC  c) the 
percentage of predicted of DLCO (SB).  If 
the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) test is not of record, 
evaluation should be based on alternative 
criteria as long as the examiner states 
why the DLCO (SB) test would not be 
useful or valid in a particular case.  If 
the PFTs are not consistent with clinical 
findings, the examiner must state why 
they are not a valid indication of 
respiratory functional impairment in a 
particular case.  If the examiner 
determines that post-bronchodilator 
studies should not be done, he or she 
should state why.  If the results of 
different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of 
evaluation would differ depending on 
which test result is used), the examiner 
should state which result most accurately 
reflects the level of disability.

Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the veteran's disability must be 
accompanied by a complete rationale.

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an appropriate medical 
specialist including on a fee basis if 
necessary to ascertain the current nature 
and extent of severity of the joint 
manifestations from the autoimmune 
disorder.  The claims file, copies of the 
criteria and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  The 
examiner should address which joints are 
involved and address the manifestations 
affecting each joint.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including, instability, 
dislocation, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, affecting 
each joint caused by the veteran's 
service-connected joints disability, in 
particular limited movement due to pain, 
weakened movement, excess fatigability, 
and incoordination upon use.  The 
examiner must comment upon whether there 
exists any clinical evidence supportive 
of the veteran's subjective complaints.  
Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the veteran's disability must be 
accompanied by a complete rationale.

5.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



